 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of all employees in the bargainingunit described below with respect to wages, hours and other termsand conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All our production and maintenance employees employed at ourArdmore, Oklahoma, plant excluding office clerical employees,truckdrivers, guards, watchmen, and supervisors as defined inthe Act.CORRAL SPORTSWEARCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas, Telephone No. Baltimore 1-7000, if they have anyquestions. concerning this notice or compliance with its provisions.Watkins CenterandRetail Clerks Union Local455,AFL-CIO,Retail Clerks International Association,AFL-CIOWatkins CenterandJuliaM. Godeke.Cases Nos. 23-CA-1839and 23-CA-1848.December 29,1965DECISION AND ORDEROn July 8, 1965, Trial Examiner W. Gerard Ryan issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].156 NLRB No. 44. WATKINS CENTER443The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.The Trial Examiner found that Julia M. Godeke, Respondent'soffice manager, was a superivsor within the meaning of the Act andfor that reason recommended dismissal of the complaint alleging thatshe was discriminatorily discharged. In so finding, the Trial Exam-iner concluded that Godeke responsibly directed other employees.Wedo not agree.The duties and responsibilities possessed by Godeke are fully setforth in the Trial Examiner's Decision and are not in dispute.Whileit is true that Godeke taught all or part of her duties to everyone whowas assigned to assist her, we are convinced that such instruction ordirection of other employees was of a routine and clerical nature notrequiring the use of independent judgment.Accordingly, we find,contrary to the Trial Examiner, that Godeke is not a supervisor withinthe meaning of the Act.Although the Trial Examiner did not make findings of fact respect-ing the circumstances of Godeke's discharge, we are satisfied that sucha determination can be made on the present record?While the timing of Godeke's discharge and her known activity onbehalf of the Retail Clerks Union create some doubt as to Respondent'smotivation for discharging her, we are nevertheless convinced thatthere are countervailing facts which warrant a finding that her dis-charge was not discriminatorily motivated. In particular, we notethat for a period of a few years prior to the discharge, Godeke wasinvolved in a number of incidents which reflect an escalating person-ality conflict with W. R. Watkins, the proprietor .3These incidentsfinally culminated on June 19, 1964, when Godeke was observed goingthrough Watkins' desk in a suspicious manner.Godeke does not denyhaving engaged in this improper action.Although Godeke was notdischarged until June 24, 1964, 5 days later, there is undisputedtestimony that Godeke was retained because she was needed to com-plete the payroll that was due June 24; the date of her discharge. Iti In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's recom-mended dismissal of the allegations of the complaint alleging that Respondent violatedSection 8(a)(3) and (1) in discharging Danny Brown.2 In his supporting brief, the General Counsel agrees that a remand to the Trial Ex-aminer for supplemental findings of fact is not required under the circumstances ofthis case.8 These incidents involved outbursts of temper by Godeke in the presence of customersand the use of threatening and derogatory remarks to Watkins. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDis true that Respondent was cognizant of the fact that Godeke wasactive on behalf of the Retail Clerks Union,and that she was thefirst to sign a petition for recognition on behalf ofthisUnion whichwas presented to the Respondent on February 29, 1964. It is also true,however, that Respondent retained in employmentJimmieHunt, thegrocery manager,despite knowledge that he was equally as active onbehalf of the Retail ClerksUnion as Godeke and that hehad alsosigned the aforesaid petition for recognition.Moreover,Respondentapparently has had an amicable bargaining relationship with theMeat Cutters Union respecting the employees in the meatdepartment.In view of the lapse of time between her organizing activities and herdischarge,and the rather significant fact that Respondent has notcoerced or unlawfully attempted to influence employees in their unionactivities or otherwise engaged in any conduct violative of Section8(a) (1) at any time material herein, we find insufficient basis forconcluding that her discharge was discriminatorily motivated.In these circumstances,we conclude that the General Counsel hasnot sustained the burden of proving any discriminatory motivationfor her discharge.We shall, accordingly,dismiss the complaint.[The Board adopted the Trial Examiner's Recommended Orderdismissing the Complaint.]TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner W. Gerard Ryan at a hearing inHouston, Texas, on November 4, 5, and 6, 1964,on the consolidated complaint ofGeneral Counsel and the answer of Watkins Center herein called the Respondent.,The issues litigated were whether the Respondent violated Section 8 (a) (3) and (1)of the Act.The parties waived oral argument.The General Counsel and theRespondent have filed briefs.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is and hasbeen at all timesmaterial hereto, a soleproprietorshipowned and operated by W. R. Watkins, having its principaloffice and place of businessat 10510 Cullen Boulevard, Houston, Texas, where it isengaged inthe retail grocerybusiness.Duringthe past 12 months, which period isrepresentative of all times materialherein,Respondent in the courseand conductof its businessoperationssold anddistributed goods and products, the gross value of whichexceeded$500,000Duringthe same period of time Respondentreceivedgoods valued in excess of $10,000 for1 The original charge in Case No. 23-CA-1839 wasfiled on June 24, 1964,and servedon Respondent by mailing a true copy thereof to it by registered United States mail onJune 24, 1964.The amended charge In Case No.23-CA-1839 was filedon July10, 1964,and servedon Respondentby mailinga true copythereof toit by registeredUnited States mail onJuly 10, 1964The original charge in Case No.23-CA-1848was filed on July 13, 1964,and served onRespondent by mailing a true copy thereof toit byregistered United States mail onJuly 14, 1964. WATKINS CENTER445the purpose of resale at its Houston,Texas, store,which goods were produced instates other than the State of Texas and were received by Respondent directly orindirectly in interstate commerce.Respondent is now, and has been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.IT.THE LABORORGANIZATION INVOLVEDRetail Clerks Union Local 455, AFL-CIO, Retail ClerksInternational Association,AFL-CIO,hereincalled the Union, is andhas beenat all timesmaterial herein alabor organizationwithin themeaning of Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESThe consolidated complaint alleged that the Respondent violated Section8 (a) (3 )and (1) of the Act by discharging its employees Irene Kelly, Danny Brown, andJuliaM. Godeke.In its answerthe Respondent admitted that it discharged Danny Brown and Julia M.Godeke on June 20 and 24, 1964,2 respectively, but denied that it discharged IreneKelly and alleged that it laid off Kelly on or about April 27. The Respondent deniedthat the discharges and layoff werein violationof the Act.The Respondent is a sole proprietorship owned and operated by W. R. Watkinsand has itsprincipal office and place of business in Houston, Texas, whereit is engagedin the retail grocery business.The Respondent employs approximately 28 employees at its oneretail storeapproximately four of which employees are employed in the meat department andare covered by a collective-bargainingagreementbetween the Respondent and theAmalgamated Meat Cutters Union, Local No. 408.In early 1964, Retail Clerks Union, Local 455, AFL-CIO, Retail Clerks Interna-tional Association, AFL-CIO, herein called the Union, began an organizational drivein an effort to gain recognition as the bargaining representative of the Respondent'semployees.On or about February 29, 1964, the representatives of the Union deliv-ered to Watkins a request for recognition signed by 21 employees including Kelly,Brown and Godeke. Thereafter, the Respondent filed a petition for an election withthe Regional Director.A hearing was held before a Hearing Officer of the Board,and on June 15, 1964, a Decision and Direction of Election was issued by theRegional Director finding that the following employees constituted a unit appropriatefor the purposes of collective bargaining:All employees employed at the Employer's store located at 10510 ChocolateBayou Road, Houston, Texas, including the produce manager and the meatdepartment porter, but excluding all the clerical employees, guards, watchmen,confidential employees, temporary employees, and meat department employeescurrently represented under collective bargaining agreement, and supervisorsas defined in the Act.3In the Decision and Direction of Election, the Regional Director specifically con-cluded that Godeke, the office manager, was a supervisor within the meaning ofSection 2 (11) of the Act.An election was conducted among the employees in the appropriate bargaining uniton July 9. The challenged ballots were sufficient to affect the results of the electionand the challenged ballots had not been resolved at the time of the hearing in theinstant case.As a defense to the complaint alleging that Godeke was discriminatorily dischargedin violation of the Act the Respondent's answer avers in substance that Julia M.Godeke, the Respondent's office manager at all times material prior to June 24 wasa supervisor within the meaning of the Act and accordingly her discharge was notprotected by the provisions of Sections 7 and/or 8 of the Act.The General Counsel contends and I agree that neither the Trial Examiner northe Board is bound by the Regional Director's finding that Godeke was a supervisorwithin the meaning of the Act. InSouthern Airtivays Company 4andLeonardNiederriter Company, Inc.,ethe Board found that it was not in unfair labor practiceproceedings bound by prior findings in representation cases regarding the supervisorystatusvel nonof certain employees.2 A11 dates hereinafter refer to 1964 unless stated to be otherwise.R Case No. 23-RM-139 of which proceeding I take official notice.11124 NLRB 749, footnote 2.6130 NLRB 113, footnote 2. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Godeke's testimony she commenced working for Watkins in 1955.Later she was moved into the courtesy booth assisting Archerd.About 1'/2 yearsafter August 1955 Archerd quit and Watkins arranged for Godeke to commence work-ing full time in the courtesy booth.Godeke worked this schedule for about 9 monthsand then Watkins hired a relief courtesy booth operator, Clarice Daniel. It is clearthat Godeke taught Daniel the procedures of operating the courtesy booth; e.g., list-ing utility bills, cashing checks, and issuing money orders.Daniel worked in thebooth for approximately 1 year and then quit.Watkins then arranged for DorisNewton to help in the booth.As in the case of Daniel, Godeke taught Newton thebooth procedures.In August 1960 when the Respondent opened its new storebuilding, J. C. Farmer was also working in the booth.Godeke taught Farmer,manager of the store, the booth procedures. Prior to this and in approximately 1958or 1959 Godeke had instructed Watkins in the booth procedures. In January 1963Godeke asked Watkins for some additional help in the booth. Early in 1963 Watkinsdecided to place Nancy Hill, a checker, in the booth.He did this despite theexpressed opinion of Godeke that Hill would not be a satisfactory booth employee.A. Nancy HillAccording to Godeke, after Watkins had transferred Hill to the courtesy booth,he directed Godeke to draw up a work schedule for the two. After checking withWatkins to ascertain the number of hours he desired Hill to work, Godeke drew upa schedule and then presented it to Watkins.As in the case of Daniel, Newton, Farmer, and Watkins, Godeke showed Hill thevarious procedures involved in operating the booth.Unlike Godeke, Hill receiveda lunch break.Godeke did not authorize this lunch break for Hill and it apparentlywas cleared by Watkins.Hill left the employ of Respondent in early April 1964.B.Godeke's Duties in 1964From January 1964 to the date of her discharge on June 24, Godeke's dutiesremained substantially the same.On arriving at the store Godeke would enter the booth, open the safe and startchecking the money bags turned in by the checkers on the previous day.At 8 a.m.the booth was opened to the public.Each Monday Godeke would make out the weekly report of money orders sold tocustomers during the preceding week.A daily task of Godeke's (or anyone elseworking the booth) was to list the utility bills, a procedure which consisted of record-ing the utility bills paid by customers on forms provided by the various local utilitycompanies and then computing the amount of money due to the individual utilitycompanies by Watkins.Godeke and all who worked in the booth cashed checks forcustomers.A publication known as Houston Retailers Security Bulletin listed thenames and ratings of employers who issued payroll checks.The book rating ofemployers determined whether or not courtesy booth personnel were allowed tocash their payroll checks.This publication also listed individuals who had outstand-ing checks for insufficient funds and the booth operators were not allowed to cash acheck for anyone on this list.Regarding personal checks, booth operators couldcash none in excess of $25 without Watkins' approval.Some time during the day the booth operator would fill up money bags with $50apiece for use of the store checkers on the succeeding day.During a typical daycustomers would come to the booth and pay their utility bills.These paymentswere accepted and processed by Godeke or any other operator of the booth.A considerable amount of merchandise received by Watkins was on a c.o.d. basis.After the merchandise was checked into the store, the salesman would proceed tothe booth for a cash payment.Watkins also had credit from some of its suppliers.As payments of these accountsbecame due, Godeke would review the statements and then make out a check forWatkins' signature.Godeke made up bank deposit slips. She was a notary public and turned over allthe proceeds from this service to Watkins.During the month of January each yearGodeke and others issued poll tax receipts and during each March the courtesy boothhandled State license plate tags.On each day that Godeke worked, she would fillout Respondent's daily financial report, a document which showed all the sales anddisbursements of the store during the preceding day.Godeke was in charge of the payroll computations and made out the timecardsfor use by Respondent's employees. She had a list of employees and their pay rates,income tax deductions, and insurance deductions and used this list and the time- WATKINS CENTER447cards to compute the employees' weekly pay.Godeke would compute the employ-ees' pay on Monday or Tuesday of each week and then distribute the paychecks eachWednesday at the booth.With respect to new employees Godeke would see that they executed W-4 forms.She would inform the employees about the pay periods and paydays and wouldexplain Respondent's voluntary group hospitalization plan.When employees were injured on the job, they reported the fact to Godeke, whofilled out a form and sent it to Watkins' insurance carrier.Godeke used the W-4 forms to ascertain dates of employment of past employeeswho filed for unemployment compensation.According to Godeke, Watkins usuallyfilled out the unemployment compensation forms himself or told her what informa-tion to record thereon.Watkins, on the other hand, stated that Godeke normallyhandled matters from the Texas Employment Commission.Godeke referred all telephone calls for personal references to Watkins. She didsome limited typing for Watkins, mostly of form letters requesting payment of insuf-ficient fund checks.Godeke kept a file dealing with insurance payments and fidelitybond payments.At the appointed time she would prepare a check for Watkins' sig-nature to handle the payment of these items.With respect to vacations of employees, Godeke drew up a chart each year listingthe name of all employees eligible for vacation.Godeke would not schedule theemployees for vacation but only recorded the scheduled vacations after they werecleared with Watkins.Taking Watkins' testimony about vacations at face value hehad little if any knowledge of employees' desires regarding vacations.C. Laura StephensonSome time during the latter part of 1963 or early 1964 Stephenson, a part-timechecker, started working in the booth listing utility bills and preparing reports ofcoupons for redemption.Godeke showed Stephenson how to compile these reports.In January 1964 Stephenson, at the behest of Watkins and not Godeke, was scheduledto sell poll taxes.Also in January 1964 Stephenson had to ask Godeke for assistance in connectionwith the listing of utility bills.A typical question as recalled by Stephenson pertainedto the required procedure when a tape addition did not coincide with the moneyamounts listed on the utility bills.Godeke explained what had to be done.In March 1964 Stephenson was deputized to sell car license tags through the booth.Watkins arranged for Stephenson to do this work. Stephenson recalled a day inApril 1964 when Watkins called her to come in and work the booth because NancyHill was ill.Stephenson never requested Godeke to grant her time off.Although Stephensonadmitted making some mistakes in the courtesy booth in 1964, she testified thatGodeke did not reprimand her for these errors but acted as if she were displeased.Stephenson, who is shown from her testimony to have had no affiliation with theUnion, admitted under cross-examination by Respondent that Watkins had nevertold her who would give the orders in the courtesy booth and that he had just toldher to go and see about doing the utilities. Stephenson testified regarding the listingof coupons that if the coupons were sufficientin number,Godeke would ask Stephen-son to come in and list them. Stephenson stated that she looked to Watkins forraises inpay and changes of hours of work.As a rule, when Stephenson was needed part time to work in the boothsellinglicense tagsinMarch she was either called by Watkins or Godeke. On one occasionGodeke directed Stephenson to return the next day to finish listing of utility bills.6At the time of Godeke's discharge on June 24, Stephenson was listing utility billsat her home by virtue of an arrangement with Watkins.D. Gloria Purdy, Glenn Dixon, and Ruby HendrixGodeke testified that in January 1964 Purdy and Dixon came into the Booth onoccasions and listed utility bills.On these instances Watkins would first inquire ofGodeke regarding the utility bills and if he learned that they had not been listed,he would instruct Godeke to ask one of the other store employees to come in anddo the work.6 Stephenson also testifiedshe would takeany problems she had to Godeke and regardedGodeke as the person in directauthority over heras far as her work in the courtesybooth wasconcerned. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. April through June 24,1964In early April 1964 Nancy Hill quit the employ of Watkins.Godeke then changedher work schedule upon the instructions of Watkins and commenced working from7 a.m. to 5 p.m.,6 days per week. She continued to work this schedule until herdischarge on the evening of June 24, 1964.Although the record shows that Godeke had no authority to hire, transfer, layoff, recall, promote,discharge,reprimand or discipline employees or effectively torecommend such action,it is clear that she did some direction of work(as the Gen-eral Counsel concedes in his brief)but the General Counsel contends that Godeke'sauthority in directing employees was of a routine and clerical nature, not requiringthe use of independent judgment.The record further shows without dispute that the Respondent paid all its employ-ees on an hourly basis,except the general manager, the market manager,and Godekethe office manager who were paid on a weekly salary basis.The Respondent followeda policy at Christmastime of giving a present of either a ham or a turkey to rank-and-file employees but the managers including Godeke received cash in addition totheir gifts.It is further undisputed that Godeke did not protest the Regional Director'sfinding that she was a supervisor within the meaning of the Act, because she was"in charge of the office and independently supervises and directs the work of otheremployees who work in the office,for whose training,discipline,and work scheduleshe is responsible." SeeCrimptex, Inc.,145 NLRB 452.On the basis of all the evidence with respect to the question as to whether or notGodeke was a supervisor within the meaning of the Act I find and conclude that shewas a supervisor within the meaning of Section 2(11) of the Act. I shall thereforerecommend that the complaint with respect to Godeke be dismissed.F. Irene M. KellyKelly was employed as a stocker in September 1963. She had previously beenemployed by the Respondent approximately 8 years prior to September 1963 forapproximately 8 months at which time she was laid off.On the day before she began work in September 1963 Watkins and Grocery Man-ager Jimmy Ree Hunt7discussed the advisability of hiring a female stocker.Prior tothis time only male stockers had been employed and the Respondent had difficultygetting men to work for the salary paid by Respondent and the school schedules ofteenage boys prevented them from working with any regularity.On the same day that Watkins and Hunt discussed the hiring of a female stockerIrene Kelly appeared at the store and asked Watkins if he needed any help.Watkinsdiscussed the matter further with Hunt who said that perhaps Kelly would suitablyfill the job as female stocker; whereupon Watkins told Kelly to report for work thefollowing day.The Respondent's stock of goods is stored in a warehouse adjacent to the grocerystore.Each stocker is and was responsible for obtaining his own stock from thewarehouse to place on the shelves in the store In order to obtain stock from thewarehouse it is necessary to load the merchandise on a stock cart,8 bring it down aramp and then pull it up another ramp to get into the grocery store.The testimony of Kelly, corroborated by Danny Brown, was that where all otherstockers secured their own stock from the warehouse,Kelly needed assistance inobtaining her stock from the warehouse.Either during the time Kelly was in thehospital or prior theretoWatkins creditably testified that he complained to Huntthat Kelly never reached the point where she could get the stock by herself and thatWatkins was hiring two people to do the work of one.Hunt agreed with Watkins.Apart from her required assistance in obtaining her stock there is nothing in therecord to suggest that Kelly was not a capable employee. Three weeks after she wasemployed she was moved to the canned goods aisle for the purpose of straighteningitout and shortly thereafter was complimented by Hunt on its appearance. InOctober 1963 Watkins complimented Kelly on the appearance of the damaged mer-chandise shelf which she was handling and in April 1964 Watkins told her he wasthinking of putting her on a better paying job handling frozen foods.Watkins testi-fied that Kelly turned down the frozen food job and his testimony is uncontradicted.YHunttook an active part in union activities, was the first to sign the letter ofFebruary 28 above referred to, talked to employees to join the Union and attended sev-eral'union meetingss The amount of merchandise loaded on a stock cart varied from 100 to 150 pounds. WATKINS CENTER449Kelly first attended a union meeting at Godeke's house on February 20 and wasthe second to place her signature on the letter dated February 28 to Watkins (Gen-eral Counsel's Exhibit No. 2).Kelly also attended three other meetings at Godeke'shouse and two other meetings at the homes of other employees.On April 13 Kelly became ill and was hospitalized until April 27.Watkins thereafter never employed a female stocker although he did employ threemale stockers to replace men who had been discharged or quit.Watkins testified that he laid Kelly off at the time when her husband came intothe store and told him she would be ready to return to work in a week or two.Watkins testified that he told her husband that there was nothing for her right atthe moment and that Watkins would call her if he had anything else for her.Weekly through May and June, Kelly checked with Watkins attempting to returnto work but the only reply she received was that business was slow.On the lastFriday in June Kelly again asked Watkins for work. She testified that she was thentold for the first time that she had been used as an experiment.Watkins testifiedthat he told her on all occasions when she inquired for work that business was "offsome" but to stay in contact with him in the event an opening should occur.The General Counsel contends in his brief that the statements of Watkins and Huntregarding their intention to reemploy Kelly lose all force and effect when one realizesthe fact that she has not been reemployed.Viewing the entire record as a whole I find the General Counsel has failed to proveby the required preponderance of the evidence that Kelly was discharged for dis-criminatory reasons violative of Section 8(a)(3) of the Act. I find she was notdischarged.She was not rehired after her hospitalization because the Respondentdid not want to rehire her as a female stocker.Knowledge by Watkins that she wasone of 21 employees to sign the letter of February 28, above referred to, togetherwith his admitted knowledge that his employees attended union meetings is not suffi-cient in my opinion to prove that Watkins acted from a discriminatory motive viola-tive of Section 8(a)(3) of the Act.With nothing more such knowledge cannot beequated with discriminatory motives violative of Section 8(a)(3) of the Act. Ishall therefore recommend that the complaint with respect to Kelly be dismissed.G. Danny BrownBrown was one of the 21 employees who signed the letter dated February 28, 1964,toWatkins authorizing the Union to represent them for purposes of collective bar-gaining and requesting Watkins to meet for the purpose of negotiating a contract.Brown thereafter attended union meetings.Watkins knew from the letter the employ-ees who desired the Union to act as their representative and he testified that he knewthat the Union was holding meetings thereafter.Brown was a high school student who had worked for the Respondent since May 11,1963.During the school year he worked part time as a carryout boy and through thesummer months he worked a regular schedule.About 2 weeks prior to his discharge he was assigned by Watkins to be in chargeof the bottle yard.The carryout boys bought empty soda water bottles which hadbeen returned by the customers to the bottle yard where Brown assorted the bottles,put them in cases, stacked the cases, and cleaned up the broken glass.Approximately 1 week before Brown's discharge Mrs. Watkins reported to Watkinsthat Brown was sleeping on the job.Watkins took no action on that report and didnot mention it to Brown.On June 20 Watkins testified that he discharged Brown for sleeping on the job.George Barbato, meat department manager and a member of Local Union No.408 of the Amalgamated Meat Cutters and Butcher Workmen of North America,corroborated Watkins' testimony.Barbato testified that he and Watkins approachedto within 20 feet of the bottle-yard house and saw Brown was prostrate, asleep on theporch of the bottle-yard house.At that point according to Barbato, Watkins calledto Brown but received no response.When they were within 7 to 10 feet of Brown,Watkins called out "Danny, what are you doing?" Barbato continued to testify thatBrown then jumped up and said "I guess I fell asleep."Watkins then dischargedBrown.According to Brown's version he testified that he was not asleep but had beensitting down for 5 to 10 minutes with his back against the post with his eyes closedand was fanning himself with his hat.I credit the testimony of Watkins and Barbato.The fact that Watkins was aware of Brown's union activities because he was oneof 21 employees who signed the letter to Watkins dated February 24 and that hisemployees attended union meetings is not sufficient in my opinion to prove thatWatkins acted from a discriminatory motive violative of Section 8(a)(3) of the Act. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends on page 13 of his brief that even if Watkins iscredited regarding Brown's sleeping, the discharge of Brown requires a finding thatSection 8(a)(3) of the Act was violated.The General Counsel claims this becomesapparent from Watkins further testimony that his wife had reported Brown asleepthe week before his discharge.The General Counsel argues:Watkins took no action regarding this alleged report by his wife.Had Watkinsdesired to terminate Brown for cause, as distinguished from a discharge inviolation of the Act, it is incredible that he would not have relied upon hiswife's alleged report a week before June 20, 1964.I find no merit in that argument.The fact that Watkins did not discharge Browncould indicate that he was not looking for a reason to discharge Brown but diddischarge him a week later when he personally observed him.Upon the entire record I find that the General Counsel has failed to prove by therequired preponderance of evidence that Brown was discriminatorily discharged inviolation of the Act. I further find that Brown was discharged solely for cause. Ishall recommend that the complaint with respect to Brown be dismissed.Upon the basis of the foregoing findings of fact and on the entire record I makethe following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of the Act.3.The Respondent has not engaged in any unfair labor practices within the mean-ing of Section 8 (a) (3) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the consolidated complaint againstthe Respondent be dismissed in its entirety.Coca-Cola Bottling Companyof BaltimoreandUnitedPacking-house,Food,and AlliedWorkers, AFL-CIO, Petitioner.CaseNo. 5-RC-5310.December 29,1965DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerAugust A. Denhard, Jr. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.TheEmployer's and Petitioner's brief were received, and, upon the entirerecord in this case, theNational Labor Relations Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees, loading and shipping employees, and garage employees156 NLRB No. 46.